Opinion issued April 1, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00334-CR
———————————
DERRICK ALONZO BOUTTE, Appellant
V.
THE STATE OF
TEXAS, Appellee

 

 
On Appeal from the Criminal District Court 
Jefferson County, Texas County, Texas 

Trial Court Case No. 08-03772
 

 
MEMORANDUM OPINION
Appellant, Derrick Alonzo Boutte,
pleaded guilty to the state jail felony offense of possession of a controlled
substance, and in accordance with his plea bargain agreement with the State, the
trial court sentenced appellant to confinement for two years and assessed a
fine of $500.00.  The trial court then
suspended the sentence of two years confinement and placed appellant on
community supervision for a period of five years.  The trial court did not probate the fine.
The State subsequently filed a
motion to revoke appellant’s community supervision to which appellant pleaded
not true.  After a hearing, the trial
court found to be true the State=s
allegation that appellant had violated the conditions of his community
supervision by committing an offense against the laws of this State, and
sentenced appellant to confinement in the State Jail Division of the Texas
Department of Corrections for two years. 
Appellant filed timely notice of appeal.
Appellant’s counsel on appeal has
filed a brief stating that the record 
presents no reversible error, that the appeal is without merit and is
frivolous, and that the appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, (1967). The brief meets the requirements of Anders by
presenting a professional evaluation of the record and detailing why there are
no arguable grounds for reversal.  Id.
at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807,
810 (Tex. Crim. App. 1978). 
          Counsel
represents that he has served a copy of the brief on appellant.  Counsel also advised appellant of his right
to examine the appellate record and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  Having reviewed the record and counsel’s
brief, we agree that the appeal is frivolous and without merit and that there
is no reversible error.  See Bledsoe
v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).  
          We
affirm the judgment of the trial court and grant counsel’s motion to withdraw.[1]  Attorney Kevin Sekaly Cribbs must immediately
send the notice required by Texas Rule of Appellate Procedure 6.5(c) and file a
copy of that notice with the Clerk of this Court.
          We
deny as moot any pending motions.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices
Alcala and Higley.
Do not publish. 
 Tex. R. App.




[1]           Appointed counsel still has a duty to
inform appellant of the result of this appeal and that he may, on his own,
pursue discretionary review in the Texas Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824,
826-27 (Tex. Crim. App. 2005).